Exhibit 10.1

AMENDMENT AGREEMENT

This Amendment Agreement is entered into and effective as of December 1, 2017,
by and between Cryo-Cell International, Inc. (the “Company”) and Oleg Mikulinsky
(the “Executive”).

RECITALS

 

  A. The Company and the Executive entered into an Employment Agreement dated
March 5, 2012 (the “Employment Agreement”).

 

  B. The initial term of term of the Employment Agreement concluded and an
amendment was entered into on May 1, 2013 and a subsequent one on December 1,
2015.

 

  C. The Company and the Executive desire to further amend the terms of the
Executive’s Employment Agreement as shown below in order to retain the
Executive’s services with the Company.

NOW, THEREFORE, in consideration of the foregoing, the parties agree and the
Employment Agreement is hereby amended as follows:

Amendment

 

1. The first paragraph of Section 1 is deleted in its entirety and replaced with
the following :

(a)    The Company hereby employs the Executive for a period of twenty-four
months, commencing on December 1, 2017 and expiring on November 30, 2019 (the
“Initial Term”). The Initial Term shall be automatically extended for successive
additional one-year periods (“Additional Employment Terms”) unless, at least
thirty (30) days prior to the end of the Initial Term or an Additional
Employment Term, the Company or the Executive has notified the other in writing
that the Agreement shall terminate at the end of the then-current term.
References herein to the “Term” shall mean the Initial Term as it may be so
extended by one or more Additional Employment Terms.

2. Section 2(a) is deleted in its entirety and replaced with the following:

 

  a.) Base Salary

The Executive shall receive an annualized base salary (the “Base Salary”) which
is not less than $250,000 per year. Throughout the Term, the Executive shall be
eligible for discretionary annual merit increases and/or other base salary
adjustments as deemed appropriate by the Company’s Co-Chief Executive Officers
(the “Co-CEOs”). The Executive’s Base Salary will be payable in equivalent
bi-weekly installments, subject to usual and required payroll deductions,
including, without limitation, applicable taxes.    

Cash Bonus. For the fiscal years December 1, 2017 to November 30, 2018 and
December 1, 2018 to November 30, 2019, the Executive’s bonus (“Bonus”) shall be
a percentage of 20% of his Base Salary equal to the sum of (x) the product of
11.11% and the number of the six bonus criteria achieved based upon the
Company’s annual Net Revenue and Weighted Average Stock Price (as defined below)
and (y) up to the percentage of 33.33% as subjectively determined by the Co-CEOs
in their sole discretion. The bonus criteria for the fiscal year ending



--------------------------------------------------------------------------------

November 30, 2018 are set forth in the following schedule. Bonus criteria for
the fiscal year ending November 30, 2018 shall be based on the same three
standards and the same three criteria weighted the same as for the fiscal year
ending November 30th, 2018 and shall be established by February 28, 2019 by the
Co-CEOs in their sole discretion after consultation with the Executive.

The Bonus for each fiscal year will be paid promptly after such year’s audited
financial statements for the Company have been finalized, and when the Co-CEOs
have certified that the Bonus has been earned by the Executive; however, in no
event will the Bonus be paid later than five days following the completion by
the independent auditors of the Company’s financial statements for such year.
The Co-CEOs in their sole discretion may authorize payment of the Bonus prior to
the finalization of the Company’s audited financial statements.

The Co-CEOs will, with respect to each bonus criteria, determine a bonus
percentage within the percentage range for results that fall between Threshold
and Target as well as between Target and Stretch levels of performance. The
annual Bonus criteria and payouts shall be pro-rated for periods of employment
of less than twelve months. The bonus criteria for each fiscal year shall be
determined without regard to any accounting impact of any Bonus or Performance
Grant, as defined below, on the Company’s financial statements for such fiscal
year. In addition to the Bonus, the Executive shall also be eligible to
participate in any other bonus programs that are available to senior executive
officers of the Company.

 

2



--------------------------------------------------------------------------------

FYE 11/30/18

   Threshold   Target   Stretch

Net Revenue Increase for FYE 11/30/18 Compared to FYE 11/30/2017 weighted 1/3

   6%   8%   10%

Weighted Average Stock Price weighted 1/3

   $8.75   $9.50   $10.25

Subjective Performance weighted 1/3

   TBD by Co-CEOs
by Bonus due date   TBD by Co-CEOs
by Bonus due date   TBD by Co-CEOs
by Bonus due date

The Net Revenue Increase bonus criteria shall be based on the annual net revenue
of the Company as set forth in its audited financial statement.

The Weighted Average Stock Price shall be calculated based on: (i) the trading
day average closing price of the Company’s stock for each of the last three
months of the fiscal year; and (ii) the weighting of each monthly average
closing price of the Company’s stock from September through November such that
the October average closing price is weighted twice the September average
closing price; and the November average closing price is weighted three times
the September average closing price.    

(b) Equity Awards.

(i) Base Grants.

The Company agrees to grant to the Executive (1) 8,000 qualified stock options
for the Company’s stock on the date of this Agreement; and (2) 8,000 qualified
stock options on December 1, 2019 if employed on such date. The options shall be
issued under the Company’s 2012 Stock Plan or a subsequent Company stock plan.
The options granted on the date of this Agreement will vest 1/3 upon grant, 1/3
on December 1, 2018 and the remaining 1/3 on November 30th, 2019. The options
granted on December 1, 2019 will vest 1/3 upon grant, 1/3 on December 1, 2020
and the remaining 1/3 on November 30, 2021. A grant agreement memorializing
these terms shall be executed by the parties on or as soon as practicable after
the grant date.

 

3



--------------------------------------------------------------------------------

(ii) Performance Grants.

In addition to the option grants described above, if the Executive is employed
by the Company on November 30, 2018, then no later than February 28, 2019, the
Company shall grant the Executive up to 8,000 qualified stock options for the
Company’s stock. If the Executive is employed by the Company on November 30,
2019, then no later than February 28, 2020 the Company shall grant the Executive
up to an additional 8,000 qualified stock options for the Company’ stock. Such
performance grants shall be made under the Company’s 2012 Stock Plan or a
subsequent Company stock plan.

For the fiscal years December 1, 2017 to November 30, 2018 and December 1, 2018
to November 30, 2019, the Executive’s performance grant shall be a percentage of
8,000 qualified stock options equal to the sum of (i) the product of 11.11% and
the six bonus criteria achieved based on the Company’s annual Net Revenue and
Weighted Average Stock Price; and (ii) up to the percentage of 33.33% as
subjectively determined by the Co-CEOs in their sole discretion. The performance
grant criteria for the fiscal year ending November 30, 2018 are set forth in the
following schedule. Unless otherwise agreed to in writing by the Executive and
the Co-CEOs, performance grant criteria for the fiscal year ending November 30,
2019 shall be based on the same standards, and the same weightings as for the
fiscal year ending November 30, 2018 and shall be established by February 28,
2019 by the Co-CEOs in their sole discretion.

 

4



--------------------------------------------------------------------------------

FYE 11/30/18

   Threshold   Target   Stretch

Net Revenue Increase for FYE 11/30/18 compared to FYE 11/30/2017 weighted 1/3

   10%   11%   12%

Adjusted Net Income for FYE 11/30/16 weighted 25%

   $10.25   $11.00   $11.75

Subjective Performance weighted 1/3

   TBD by Co-CEOs
by grant date   TBD by Co-CEOs
by grant date   TBD by Co-CEOs
by grant date

The Net Revenue Increase performance grant criteria shall be based on the annual
net revenue of the Company as set forth in its audited financial statement.

The Weighted Average Stock Price shall be calculated based on: (i) the trading
day average closing price of the Company’s stock for each of the last three
months of the fiscal year; and (ii) the weighting of each monthly average
closing price of the Company’s stock from September through November such that
the October average closing price is weighted twice the September average
closing price; and the November average closing price is weighted three times
the September average closing price.

The performance grants earned above by the Executive for each fiscal year will
be made promptly after such year’s audited financial statements for the Company
have been finalized, and when the Co-CEOs has certified that the performance
grants have been earned by the Executive, provided, however, in no event will
the performance grants be made later than five days following the completion by
the independent auditors of the Company’s financial statements for such year.
The Co-CEOs in their sole discretion may make the performance grants prior to
the finalization of the Company’s audited financial statements.

The Co-CEOs will, with respect to each performance grant criteria, determine a
performance grant criteria percentage within the percentage range for results
that fall between Threshold and Target as well as between Target and Stretch
levels of performance.

The performance grant criteria for each fiscal year shall be determined without
regard to any accounting impact of any Bonus or Performance Grant on the
Company’s financial statements for such fiscal year.

 

5



--------------------------------------------------------------------------------

In addition to the option grants described above, if the Executive is employed
by the Company on November 30, 2018, then no later than February 28, 2019, the
Company shall grant the Executive up to 2,000 qualified stock options for the
Company’s stock for each dollar by which the Weighted Average Stock Price (as
defined above) exceeds $11.75 with respect to the 2018 fiscal year. If Executive
is employed by the Company on November 30, 2019, then no later than February 28,
2020, the Company shall grant the Executive up to an additional 2,000qualified
stock options for the Company’s stock for each dollar by which the Weighted
Average Stock Price exceeds a price to be determined at the discretion of the
Co-CEOs with respect to the 2019 fiscal year. Such performance grants shall be
made under the Company’s 2012 Stock Plan or a subsequent Company stock plan.

(iii) Restricted Stock

The Executive shall have the right to elect in writing to the Co-CEOs to receive
a cash payment in lieu of up to 38.5% of the performance grant shares of
restricted stock earned for the fiscal year December 1, 2016 to November 30,
2017, provided that such election results in no additional expense to the
Company nor has a detrimental impact on the Company’s financial statements, as
determined by the Co-CEOs. The cash payment shall be paid to Executive in a lump
sum and shall be equal to the trading day closing price of the Company’s common
stock on the date of issuance of the shares, multiplied by the number of shares
of restricted stock elected to be exchanged for a cash payment pursuant to this
paragraph.

IN WITNESS WHEREOF, the parties to this Amendment Agreement have placed their
hands as of the day and year written above.

 

      Cryo-Cell International, Inc.

/s/ Oleg Mikulinsky

    By:  

/s/ Mark Portnoy

Oleg Mikulinsky     Name:   Mark Portnoy     Title: Co-Chief Executive Officer

 

6